Citation Nr: 0613434	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-02 817	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for chronic ear fungus.

2.  Entitlement to service connection for fatty tumors and 
rashes.

3.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids and a 
urinary tract infection.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky



INTRODUCTION

The veteran had active military service from July 1955 to May 
1959.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The veteran's claim for service connection for hemorrhoids 
and a urinary tract infection was first considered and denied 
by the RO in a November 1984 rating decision.  The RO sent 
him a letter notifying him of that decision and apprising him 
of his procedural and appellate rights.  And he did not 
timely appeal that determination.  See 38 U.S.C.A. § 7105(c) 
(West 2002) (if a notice of disagreement (NOD) is not filed 
within one year of notice of the RO's decision, the RO's 
determination becomes final and binding based on the evidence 
then of record).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2005), etc.

In April 2002, the veteran filed a petition to reopen his 
claim for service connection for hemorrhoids and a urinary 
tract infection.  And in the December 2002 rating decision at 
issue, the RO determined he had not submitted new and 
material evidence to reopen this claim.  The Board also must 
make this threshold preliminary determination as to whether 
new and material evidence has been submitted because this, in 
turn, affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  If the Board finds that no such evidence has been 
submitted, then the analysis must end, and the RO's 
determination in this regard becomes irrelevant, as further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  See Barnett at 
1383-1384.

Conversely, the veteran filed separate claims of entitlement 
to service connection for chronic fungus of the ears, fatty 
tumors and rashes, and degenerative arthritis of the lumbar 
spine.  The RO also denied these claims in the December 2002 
rating decision at issue.  Since there was no prior, 
unappealed, decision concerning these claims for service 
connection, new and material evidence is not required before 
considering them on the merits (these claims were not 
initially adjudicated by the RO until the December 2002 
rating decision- which the veteran timely appealed to the 
Board).  

Regardless, further development is required before deciding 
this appeal.  So, for the reasons discussed below, the claims 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In his January 2004 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a visiting 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often called a travel Board hearing.  The travel Board 
hearing was scheduled for July 2005, but the veteran failed 
to appear for it.  He has not explained his absence or 
requested to reschedule his hearing.  Therefore, the Board 
deems his request for a travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704(d) (2005).


REMAND

As for the veteran's petition to reopen his previously denied 
claim for service connection for hemorrhoids and a urinary 
tract infection, a preliminary review of the claims file does 
not indicate he was properly advised of the changes brought 
about by the Veterans Claims Assistance Act (VCAA) as it 
relates to this claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107.  The Board is well aware he was provided a VCAA 
letter in May 2002 containing an explanation of VA's duties 
to notify and assist him in developing this claim.  But the 
RO erroneously informed him of the former definition of new 
and material evidence under 38 C.F.R. § 3.156 (2000).  And 
the RO has not yet made him aware of the new regulation, 
which redefines what constitutes "new and material evidence" 
and clarifies the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  
These new provisions are prospectively applicable to claims, 
as here, filed on or after August 29, 2001.  See 66 Fed. Reg. 
at 45,620.  

According to the revised version of 38 C.F.R. § 3.156(a), the 
one that must be considered in the appeal at hand, new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  

Also recently, in Kent v. Nicolson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court established significant new 
requirements with respect to the content of VCAA notice for 
reopening claims.  The Court held, among other things, that 
in the context of a claim to reopen, the VCAA requires that 
VA look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.

Furthermore, regarding the veteran's claims for service 
connection for chronic fungus of the ears, fatty tumors and 
rashes, and degenerative arthritis of the lumbar spine, also 
during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

Here, the veteran was provided notice of what type of 
information and evidence was needed to establish he has these 
disorders due to his military service (i.e., the first three 
elements discussed in Dingess/Hartman), but he received no 
such notice regarding his petition to reopen.  And he also 
was not provided notice of the type of evidence necessary to 
establish a disability rating and effective date for any of 
the disabilities claimed on appeal (i.e., the last two 
elements discussed).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (failure by the BVA to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

So the RO must issue another VCAA letter to correct these 
procedural due process problems.  This, in turn, will protect 
the veteran's right to procedural due process and avoid 
prejudicing him in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board cannot correct these 
procedural due process defects; rather, the RO must.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Furthermore, the Board observes the veteran was awarded 
disability benefits in November 1986 by the Social Security 
Administration (SSA).  But the documents associated with his 
claims file do not provide the basis or disabilities for 
which he was awarded these benefits.  In May 2005, the RO 
requested additional information from the SSA, but the SSA 
has not yet provided any records in response.  Nor did the RO 
follow up with its request.  These records, however, must be 
obtained and associated with the other evidence in the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his petition to reopen his previously 
denied claim of entitlement to service 
connection for hemorrhoids and a urinary 
tract infection - under the revised 
§ 3.156(a); (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim.   
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability rating and an 
effective date for all of the claims on 
appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

*As well, to comply with Kent v. 
Nicolson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the VCAA letter 
must describe what evidence would be 
necessary to substantiate the element(s) 
required to establish service connection 
that were found insufficient in 
the previous, unappealed, denial of the 
claim for service connection for 
hemorrhoids and a 
urinary tract infection.

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Readjudicate the veteran's claims in 
light of any additional evidence 
obtained.  If the benefits sought are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning 
these claims to the Board for further 
appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





